Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The amendment to the specification received on December 2, 2021 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over TSUDA (U.S. Patent Publication US 2016/0333877 A1) in view of BIDWELL (U.S. Patent 2,588,342).
Regarding claim 23, TSUDA discloses:  a vane rotary compressor (see Figures 3, 4, and 6, and Abstract), comprising: 
a cylinder (29); 
a main bearing (31a) and a sub bearing (31b) coupled to the cylinder (see Figure 1, ¶0033), the main bearing and the sub bearing forming a compression space (33, 33a, 33b, 33c) together with the cylinder (see Figures 3, 4, and 6, ¶0033), the main bearing including a main bearing back pressure pocket (51, 53) and the sub bearing including a sub bearing back pressure pocket (67, 69, 72); 
a rotation shaft (27) radially supported by the main bearing and the sub bearing (see Figure 1, ¶0037, ¶0040); 
a roller (23) including a plurality of vane slots (75) spaced apart from each other along a circumferential direction (see Figures 3, 4, and 6, ¶0032), each vane slot including one end open toward an outer circumferential surface of the roller (see Figures 3, 4, and 6), and a back pressure chamber (77, 77A, 77B, 77C) disposed adjacent an opposite end of the vane slot (see Figures 3, 4, and 6, ¶0047), the back pressure chamber being configured to communicate with at least one of the main bearing back pressure pocket or the sub bearing back pressure pocket (see Figures 1-4 and 6, ¶0038, ¶0041); and 

wherein the at least one of the main bearing back pressure pocket or the sub bearing back pressure pocket includes a plurality of pockets having different inner pressure along the circumferential direction (see Figures 3, 4, and 6, ¶0038, ¶0041, which discloses different pressures in the plurality of pockets), and 
wherein the plurality of pockets include bearing protrusion portions formed on an inner circumferential side (see Figures 1-4, and 6, which shows that there are bearing protrusion portions formed between the plurality of pockets and the rotation shaft), the protrusion portions forming radial bearing surfaces with respect to an outer circumferential surface of the rotation shaft (see Figures 1-4 and 6, where the protrusion portions form radial bearing surfaces with respect to an outer circumferential surface of the rotation shaft),
wherein the plurality of pockets include: 
a first pocket (51, 67) having a first pressure (¶0038, ¶0041); and 
a second pocket (53, 69, 72) having a second pressure higher than the first pressure (¶0038, ¶0041), 
wherein a bearing protrusion portion of the second pocket (see Figure 1, which shows a bearing protrusion portion between (69) and the shaft) includes a communication flow path (65) through which an inner circumferential surface of the bearing protrusion portion communicates with an outer circumferential surface of the bearing protrusion portion (see Figure 1).
TSUDA discloses the claimed invention, however, fails to disclose the bearing protrusion portions form an annular shape to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft.
Regarding claim 23, BIDWELL teaches:  the bearing protrusion portions form an annular shape (see Figures 4 and 5, which shows a bearing protrusion portion that surrounds the shaft in an annular shape and is adjacent the shaft and the plurality of pockets (61)) to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft (see Figures 4 and 5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the bearing protrusion portions form an annular shape to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft in the vane rotary compressor of TSUDA, in order to support the shaft as close to the working chamber, which provides the benefit of reducing the possibility of the shaft being tilted or having excess torque applied.  Furthermore, having the shaft supported adjacent the working chamber is so well known in the art, as evidence by BIDWELL, that one having ordinary skill in the art would have implemented a similar annular structure of the bearing adjacent the shaft and the working chamber, providing the benefits of support, thereby, holding the shaft in the desired location.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 11 or 14 of U.S. Patent No. 11,174,863 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.  The claim limitation directed to the bearing protrusion portions form an annular shape to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft, is met by the limitations directed to “the first and second pockets includes a bearing protrusion portion formed on an inner circumferential side of the pocket facing an outer circumferential surface of the rotation shaft and forming a radial bearing surface with respect to the outer circumferential surface of the rotation shaft”, where a radial bearing surface inherently annular in shape.
Alternatively, claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 11 or 14 of U.S. Patent No. 11,174,863 B2 in view of BIDWELL.  In the event that U.S. Patent No. 11,174,863 fails to specifically disclose the bearing protrusion portions form an annular shape to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft, it would be obvious based on BIDWELL. 
Regarding claim 23, BIDWELL teaches:  the bearing protrusion portions form an annular shape (see Figures 4 and 5, which shows a bearing protrusion portion that surrounds the shaft in an annular shape and is adjacent the shaft and the plurality of pockets (61)) to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft (see Figures 4 and 5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the bearing protrusion portions form an annular shape to substantially close an inner circumferential side of the plurality of pockets facing the rotation shaft in the vane rotary compressor of U.S. Patent No. 11,174,863, in order to support the shaft as close to the working chamber, which provides the benefit of reducing the possibility of the shaft being tilted or having excess torque applied.  Furthermore, having the shaft supported adjacent the working chamber is so well known in the art, as evidence by BIDWELL, that one having ordinary skill in the art would have implemented a similar annular structure of the bearing adjacent the shaft and the working chamber, providing the benefits of support, thereby, holding the shaft in the desired location.
Allowable Subject Matter
Claims 1-3, 5, 8-13, 16-19, 21, and 22 are allowed.
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendments to the claims have resolved the 112(a) and 112(b) rejections which are hereby withdrawn.
The amendments to independent claims 1 and 16 have put these independent claims in condition for allowance.  At the time of allowance, any claims that depend from these claims will be rejoined at that time.
Applicant’s arguments with respect to TSUDA and newly added claim 23 is true, however, the Examiner has put forth a rejection of this new claim based on TSUDA in view of BIDWELL.  BIDWELL teaches the newly added claim limitations, which are discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746